Citation Nr: 0313232	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  99-22 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a disability of the 
hands claimed as frostbite.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1953.  

The issue on appeal was originally before the Board in 
January 2001 as an attempt to reopen a claim a claim of 
entitlement to service connection for disability of the hands 
and feet (claimed as frostbite) which was subject to a prior 
final denial.  In the January 2001 decision, the Board 
determined that the veteran had successfully reopened his 
claim and remanded the issue back to the RO.  In an April 
2003 decision, the RO granted service connection for cold 
injuries to the left and right feet.  Therefore, the issue of 
entitlement to service connection for a bilateral foot 
disability is no longer in appellate status.  


FINDING OF FACT

The veteran does not suffer any disability of the hands 
related to inservice exposure to cold, nor is any current 
disability of the hands otherwise related to the veteran's 
active duty service.  


CONCLUSION OF LAW

Disability of the hands was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303, (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for a cold injury to the hands.  The 
discussions in the rating decision, statement of the case, 
supplemental statements of the case and correspondence from 
the RO have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in an April 2001 letter and an April 2003 
supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.

Additionally, after reviewing the claims folder, the Board 
finds that there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, reports of VA medical 
examinations, lay statements and correspondence from the 
veteran.  As the record shows that the veteran has been 
afforded a VA examination with etiology opinion in connection 
with his claim, the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  The veteran reported that he had been treated 
shortly after his discharge from active duty for residuals of 
cold injuries but also indicated that these records were not 
available.  He also reported that he had been treated at the 
VA Hospital in St. Louis but these records were destroyed in 
a fire.  Significantly, no additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  

Factual Background

The service medical records were silent as to complaints of, 
diagnosis of or treatment for cold injuries to the hands.  No 
pertinent abnormalities were noted on the report of the 
separation examination which was conducted, September 1953.  
clinical evaluation of the upper extremities was noted to be 
normal at that time.  

The veteran's claim of entitlement to service connection for 
frostbite to the hands was received at the RO in December 
1997.  He indicated at that time that he had not sought 
treatment for many years so there were no medical records of 
the disability.  

On VA examination in February 1998, the veteran reported that 
while stationed in Korea during active duty, his hands got 
too cold.  He did not receive any medical attention while in 
the military for the condition.  He stated that, since the 
original injury, his hands got cold very easily and cramp up.  
He indicated that he wore wool gloves all the time.  Physical 
examination of the hands revealed that they were warm to the 
touch.  There was no evidence of clubbing of the nails.  The 
pulses were 2+ and equal bilaterally.  The sensation in the 
hands appeared to be within normal limits.  There was 
evidence of enlargements of the mid-phalangeal joints.  There 
was no muscle wasting of the hands.  The veteran could make a 
fist.  He complained of pain during range of motion testing.  
The pertinent diagnosis was that frostbite of the hands was 
possible but there was no objective finding of any disability 
at the time of the examination.  Osteoarthritis of both hands 
was also diagnosed.  A 1998 X-ray examination of the hands 
was interpreted as revealing bilateral osteoarthritis of the 
distal interphalangeal joints without evidence of fracture.  

Lay statements were submitted in February 1999.  The authors 
attested to post-service complaints of hand disability due to 
cold which the veteran always attributed to his active duty 
service during the Korean War.  

Outpatient treatment records reveal that in December 1999, 
the veteran informed a VA health care practitioner that he 
was trying to get service connection for frostbite of the 
hands and feet and requested a letter stating that he had 
been treated for frostbite.  It was noted that the request 
for the letter had been denied as the veteran had only been 
seen once at the clinic and he did not report any problems 
with frostbite at that time.  The veteran reported that his 
hands would feel cold and he had to wear gloves.  He did not 
experience any pain, only numbness.  Physical examination 
revealed the hands were warm to the touch but the proximal 
interphalangeal joints were enlarged on both hands.  The 
assessment was arthritis of the hands which could be 
secondary to frostbite.  The veteran did not want any 
treatment at that time because he was not in any pain.  

On VA examination in May 2002, the veteran complained, in 
pertinent part, of numbness in his hands which he alleged 
began after his military service during the Korean War.  He 
reported that he was treated at Jefferson Barracks Hospital 
for sensitivity to cold in his hands after his discharge.  He 
indicated that these treatment records had been lost.  He 
indicated that, over the years, he had not sought medical 
treatment for the condition.  He reported that currently, the 
fingertips of both hands would turn white and became stiff 
during cold weather.  There was no history of pain, other 
than occasional aching in the fingers involving the 
interphalangeal joints.  

Physical examination revealed thickening of the proximal 
interphalangeal joints and distal interphalangeal joints of 
all fingers, compatible with osteoarthritis.  There was no 
muscle atrophy.  Sensation was intact in the hands.  The 
palms were callused indicating that the veteran regularly 
worked.  Grip was firm bilaterally.  There were no 
deformities of the fingernails.  Skin color and warmth in 
both hands was normal.  Sensation to pin prick was intact.  

The pertinent diagnosis was osteoarthritis of the 
interphalangeal joints of both hands.  The examiner opined 
that the interphalangeal joint osteoarthritis of the hands 
was not related to the veteran's military service nor was it 
related to cold exposure.  At the same time, the examiner 
affirmatively opined that the veteran did exhibit residuals 
of cold injury in the feet.  

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board finds that service connection is not warranted as 
the preponderance of the competent evidence of record is 
against a finding that he currently suffers from any 
residuals of cold injuries to the hands.  

The service medical records are silent as to any 
symptomatology attributable to the veteran's hands but this 
is not fatal to the veteran's claim as service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Frostbite of the hands was noted to be "possible" at the 
time of the February 1998 VA examination however it was 
specifically noted that there was no objective finding of any 
disability that time.  Additionally, the nurse who saw the 
veteran in December 1999 promulgated an assessment that the 
veteran had arthritis of the hands which "could be" 
secondary to frostbite.  The Board notes however, that the 
use of the word "possible" makes the opinion of the examiner 
speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative).  

The Court has held that medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert supra; Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  The Board finds that the diagnosis included in the 
report of the February 1998 VA examination and the assessment 
included in the December 1999 VA outpatient treatment record 
are too speculative to support the veteran's claim.  In 
opposition to these opinions is the opinion promulgated at 
the time of the May 2002 VA examination.  The examiner who 
conducted this examination did not find any evidence of 
residuals of cold injuries to the hands (while finding 
evidence of such injuries to the feet) and also specifically 
excluded the osteoarthritis in the hands, which was noted on 
examination, as being linked to cold exposure.  The Board 
finds this examination report, which was specifically 
requested in order to determine if there was any link between 
current hand symptomatology and active duty, to be probative 
of the question before the Board.  

The only other evidence of record which indicates that the 
veteran currently experiences residuals of cold injuries to 
the hands as a result of active duty is the veteran's own 
allegations and lay statements from people who observed 
post-service hand symptomatology exhibited by the veteran.  
Significantly, however, none of the affiants nor the veteran 
has indicated that they have any specialized medical training 
and must be considered lay people.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  These allegations are not 
probative of whether the veteran has residuals of cold 
injuries which was linked to active duty.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  


ORDER

Service connection for residuals of cold injuries to the 
hands is not warranted.  The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

